Citation Nr: 1623541	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  09-22 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a skull fracture with headaches. 

2.  Entitlement to service connection for residuals of a back injury, to include syringomyelia, secondary to his traumatic injury during service.

3.  Entitlement to special monthly compensation (SMC) based on housebound status. 

4.  Entitlement to SMC based on a need for regular aid and attendance. 

5.  Entitlement to a total disability rating a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007, July 2011, and March 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for a back injury, increased rating for his headache disability, and entitlement to SMC for housebound status have been remanded by the Board in December 2009.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has five issues that have been certified to the Board for appeal.  Three of the issues (entitlement to service connection for a back disability, entitlement to an increased rating for the Veteran's headache disability, and entitlement to SMC for housebound status) have been on appeal from a June 2007 rating decision and were addressed in a Board remand in December 2009.  Two of the issues (entitlement to SMC due to the need for regular aid and attendance and entitlement to TDIU) were more recently appealed  and have not been addressed by the Board.  

For the two more recent issues, the Veteran requested a videoconference hearing on his June 2014 VA Form 9.  On the certification for appeal and in correspondence to the Veteran, the RO noted a pending Travel Board hearing.  The Veteran's representative and the VA Form 9 specifically request a videoconference hearing, rather than a Travel Board hearing, which often takes longer to schedule.  The Veteran should therefore be afforded a videoconference hearing at the earliest possible time.

The Board acknowledges that the hearing request only specifically addressed the TDIU and SMC for aid and attendance issues.  The Board notes, however, that the Veteran is only service-connected for his headache disability, with no other disabilities.  Additionally, he has asserted that his back disability stems from the same precipitating event as his headache disability.  Therefore, any claim regarding TDIU or SMC must contain testimony regarding his disabilities on appeal.  Finally, the claims of SMC for housebound status and aid and attendance have overlapping evidentiary bases.  Therefore, the Board finds that the Veteran's testimony will inevitably address all of the three original issues on appeal.  As those issues are inextricably intertwined with any claim for TDIU or SMC, the Board must remand all issues for hearing testimony. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.707 (2015).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




